Case 1:19-cv-09155-ER Document 53 Filed 03/13/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

PEOPLE OF THE STATE OF NEW YORK,
by LETITIA JAMES,
Attorney General of the State of New York,

Plaintiff, Civil Action No. 19-cv-9155

V. DECLARATION OF THOMAS
F. BURKE IN SUPPORT OF

PENNSYLVANIA HIGHER EDUCATION DEFENDANT PHEAA’S REPLY
ASSISTANCE AGENCY, d/b/a IN SUPPORT OF MOTION TO
FEDLOAN SERVICING and AMERICAN DISMISS
EDUCATION SERVICES,

Defendant.

 

 

DECLARATION OF THOMAS F. BURKE IN SUPPORT OF DEFENDANT’S REPLY
IN SUPPORT OF MOTION TO DISMISS

I, Thomas F. Burke, declare as follows pursuant to 28 U.S.C. § 1746:

1. I am an attorney at the law firm Ballard Spahr LLP, counsel for defendant
Pennsylvania Higher Education Assistance Agency (PHEAA) in the above-captioned matter. ] am
duly admitted to practice law before the Southern District of New York. I submit this declaration
in support of PHEAA’s Reply in Support of its Motion to Dismiss filed January 31, 2020.

2. Annexed as Exhibit | hereto is a true and correct copy of excerpts of the Servicing
Contract between PHEAA and the U.S. Department of Education (Department), an identical copy
of which was attached as Exhibit 1 to PHEAA’s Memorandum in Support of its Motion to Dismiss
(Dkt. No. 41).

3. Annexed as Exhibit 2 hereto is a true and correct copy of the Statement of Interest

filed by the Department in Massachusetts Attorney General v. PHEAA, No. 1784-cv-02685 (Ma.
Case 1:19-cv-09155-ER Document 53 Filed 03/13/20 Page 2 of 3

Super. Ct.) on January 8, 2018, an identical copy of which was attached as Exhibit 2 to PHEAA’s
Memorandum in Support of its Motion to Dismiss (Dkt. No. 41).

4. Annexed as Exhibit 3 hereto is a true and correct copy of the Statement of Interest
filed by the Department in Student Loan Servicing Alliance v. Taylor, No. 18-640 (D.D.C.) on
August 4, 2018 at Docket No. 20, an identical copy of which was attached as Exhibit 3 to PHEAA’s
Memorandum in Support of its Motion to Dismiss (Dkt. No. 41).

5. Annexed as Exhibit 4 hereto is a true and correct copy of the webpage titled Federal
Student Aid Posts New Report to FSA Data Center, Sept. 19, 2018, which is available
electronically at —_https://ifap.ed.gov/electronic-announcements/09-19-2018-general-subject-
federal-student-aid-posts-new-reports-fsa-data (last visited March 12, 2020). That resource was
cited in PHEAA’s Memorandum in Support of its Motion to Dismiss, (Dkt. No. 41, at 5), but the
URL for that resource has changed since that time.

6. Annexed as Exhibit 5 hereto is a true and correct copy of a U.S. Government
Accountability Office report entitled Public Service Loan Forgiveness: Improving the Temporary
Expanded Process Could Help Reduce Borrower Confusion (GAO-19-595) (2019), which is
available electronically at https://www.gao.gov/assets/710/701157.pdf.

7. Annexed as Exhibit 6 hereto is a true and correct copy of a U.S. Government
Accountability Office report entitled Federal Student Loans: Education Needs to Verify
Borrowers’ Information for Income-Driven Repayment Plans (GAO-19-347) (2019), which is
available electronically at https://www.gao.gov/assets/700/699968.pdf.

8. Annexed as Exhibit 7 hereto is a true and correct copy of a December 27, 2017
memorandum from Patrick A. Bradfield, Director of Federal Student Aid Acquisitions to PHEAA,

entitled “Ownership of and Access to U.S. Department of Education Records and Data.”
Case 1:19-cv-09155-ER Document 53 Filed 03/13/20 Page 3 of 3

9. Counsel for the New York Attorney General (NYAG) has already attached and
authenticated two other reports cited by PHEAA in its Memorandum in Support of its Motion to
Dismiss. (See Dkt. No. 48, Affidavit of Sarah E. Trombley as Exhibits E and O: U.S. Gov’t
Accountability Office, GAO-18-547, Public Service Loan Forgiveness: Education Needs to
Provide Better Information for the Loan Servicer and Borrowers (2018), available at
https://www.gao.gov/assets/700/694304.pdf; Consumer Financial Protection Bureau, Staying on
Track While Giving Back, June 2017, available at
https://files.consumerfinance.gov/f/documents/201706_cfpb_PSLF-midyearreport.pdf.)

10. [hereby declare under the penalty of perjury that the foregoing statements made by

me are true and correct to the best of my knowledge, information, and belief.

Executed on this 13th day of March, 2020.

By: SER

Thomas F. Burke
